1    JOHN L. BURRIS, ESQ., SBN 69888
     LAW OFFICES OF JOHN L. BURRIS
2
     Airport Corporate Center
3    7677 Oakport Street, Suite 1120
     Oakland, CA 94621
4    Telephone: (510) 839-5200
5
     Email: John.Burris@johnburrislaw.com

6    ADANTÉ D. POINTER, ESQ., SBN 236229
     POINTER & BUELNA, LLP
7    LAWYERS FOR THE PEOPLE
8
     Wells Fargo Center
     1901 Harrison St., Suite 1140
9    Oakland, CA 94612
     Tel: (510) 929-5400
10
     Email: APointer@LawyersFTP.com
11   Email: PBuelna@LawyersFTP.com

12   MELISSA C. NOLD, Esq. SBN 301378
     NOLD LAW
13   Russo Building
     521 Georgia Street
14   Vallejo, California 94590
     Telephone: (707)644-4004
15   melissa@noldlaw.com
16   Attorneys for Plaintiff
17
                                  UNITED STATES DISTRICT COURT
18
                                EASTERN DISTRICT OF CALIFORNIA
19

20
     N.M., et al.,                                 CASE NO.: 2:18-cv-01830-WBS-KJN
21
                               Plaintiffs,
22
             vs.                                   PETITION FOR WITHDRAWAL OF
23                                                 FUNDS FROM BLOCKED ACCOUNT
                                                   AND ORDER FOR WITHDRAWAL OF
24   COUNTY OF SACRAMENTO, et al.                  FUNDS FROM BLOCKED ACCOUNT
25
                               Defendants.
26

27

28




     PETITION FOR WITHDRAWAL OF FUNDS FROM BLOCKED ACCOUNT AND ORDER FOR WITHDRAWAL OF   1
     FUNDS FROM BLOCKED ACCOUNT
     Case no. 18-cv-01830-WBS-KJN
1             Petitioner CASSIUS HUDSON-BERNSTINE respectfully represents:
2             1.     Petitioner CASSIUS HUDSON-BERNSTINE (“Ms. Hudson”) is the natural mother
3    of minor plaintiff N.M. She also has custody of minor plaintiff. Minor Plaintiff N.M. is the son of
4    decedent MIKEL MCINTYRE.
5             2.     Minor Plaintiff’s causes of action arise out of the death of his father, Decedent
6    MIKEL McINTYRE. The lawsuit in this matter alleges that on May 8, 2017, County of Sacramento
7    Sheriff’s Deputies unlawfully killed Decedent McINTYRE during their attempt to arrest him.
8             3.      Minor Plaintiff N.M. was born in September 2016.
9             4.      Minor Plaintiff N.M.’S action was compromised in June 2020.
10            5.      N.M. is now 4 years old. He suffers from a medical condition and is currently
11   enrolled in speech therapy. His teacher and/or therapist recommends that Ms. Hudson purchase a
12   speech tablet to assist him with expressing himself.
13            6.      To that end, Ms. Hudson wants to purchase a Speech Tablet that costs $599.99 from
14   Gus Inc., an internet distributor of Speech Tablets. Gus Inc.’s Speech Tablets are geared toward
15   assisting people with Autism, Aphasia, Down, Parkinson’s disease and other medical conditions. 1 It
16   will cost a total $619.99 for Ms. Hudson to purchase the tablet and have it shipped to her home.
17            7.      The proposed disbursement contemplated herein will not deplete the funds in the
18   blocked account nor will it require any disbursements from N.M.’s structured account.
19            8.      I declare under penalty of perjury that the foregoing is true and correct.
20

21   Dated: May 17, 2021
22                                                          /s/ CASSIUS HUDSON
                                                            CASSIUS HUDSON
23

24

25

26

27

28
     1
         https://gusinc.com/product/samsung10withcaseandttpro/


     PETITION FOR WITHDRAWAL OF FUNDS FROM BLOCKED ACCOUNT AND ORDER FOR WITHDRAWAL OF                     2
     FUNDS FROM BLOCKED ACCOUNT
     Case no. 18-cv-01830-WBS-KJN
1

2
                                    UNITED STATES DISTRICT COURT
3
                                  EASTERN DISTRICT OF CALIFORNIA
4

5

6
     N.M., et al.,                                       CASE NO.: 2:18-cv-01830-WBS-KJN
7
                                 Plaintiffs,             ORDER FOR WITHDRAWAL OF FUNDS
8                                                        FROM BLOCKED ACCOUNT
               vs.
9

10   COUNTY OF SACRAMENTO, et al.
11
                                Defendants.
12

13
                                                   ORDER
14

15             PURSUANT TO PLAINTIFF'S PETITION, the Court hereby grants Petitioner Cassius

16   Hudson request according to the terms of the petition herein:
17
               THE COURT HEREBY ORDERS Wells Fargo Bank issue a cashier’s check in the amount of
18
     $619.99 made payable to Cassius Hudson for the benefit of Minor Plaintiff N.M. from Wells Fargo
19
     Bank blocked account No.: XXX-XXX-6157 so that she may purchase a Speech Tablet for Minor
20
     Plaintiff N.M.
21
     IT IS SO ORDERED.
22
     Dated: June 8, 2021
23

24

25
     NM.1830
26

27

28




     PETITION FOR WITHDRAWAL OF FUNDS FROM BLOCKED ACCOUNT AND ORDER FOR WITHDRAWAL OF                 3
     FUNDS FROM BLOCKED ACCOUNT
     Case no. 18-cv-01830-WBS-KJN
